Name: Council Directive 82/885/EEC of 10 December 1982 amending Directive 78/170/EEC on the performance of heat generators for space heating and the production of hot water in new or existing non-industrial buildings and on the insulation of heat and domestic hot-water distribution on new non-industrial buildingsf
 Type: Directive
 Subject Matter: building and public works;  electronics and electrical engineering;  natural environment
 Date Published: 1982-12-31

 Important legal notice|31982L0885Council Directive 82/885/EEC of 10 December 1982 amending Directive 78/170/EEC on the performance of heat generators for space heating and the production of hot water in new or existing non-industrial buildings and on the insulation of heat and domestic hot-water distribution on new non-industrial buildingsf Official Journal L 378 , 31/12/1982 P. 0019 - 0023 Spanish special edition: Chapter 12 Volume 4 P. 0088 Portuguese special edition Chapter 12 Volume 4 P. 0088 Finnish special edition: Chapter 12 Volume 2 P. 0060 Swedish special edition: Chapter 12 Volume 2 P. 0060 Special edition in Czech Chapter 12 Volume 01 P. 132 - 136 Special edition in Estonian Chapter 12 Volume 01 P. 132 - 136 Special edition in Hungarian Chapter 12 Volume 01 P. 132 - 136 Special edition in Lithuanian Chapter 12 Volume 01 P. 132 - 136 Special edition in Latvian Chapter 12 Volume 01 P. 132 - 136 Special edition in Maltese Chapter 12 Volume 01 P. 132 - 136 Special edition in Polish Chapter 12 Volume 01 P. 132 - 136 Special edition in Slovakian Chapter 12 Volume 01 P. 132 - 136 Special edition in Slovenian Chapter 12 Volume 01 P. 132 - 136Council Directiveof 10 December 1982amending Directive 78/170/EEC on the performance of heat generators for space heating and the production of hot water in new or existing non-industrial buildings and on the insulation of heat and domestic hot-water distribution in new non-industrial buildings(82/885/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament [1],Having regard to the opinion of the Economic and Social Committee [2],Whereas Directive 78/170/EEC [3] requires Member States to take all necessary measures to ensure that all new heat generators for space heating and/or the production of domestic hot water in new or existing non-industrial buildings comply with minimum performance requirements;Whereas the said Directive provides that compliance with these minimum performance requirements should be assured by an inspection carried out either at the stage of manufacture of the generator or at the time of installation;Whereas it further provides that, in the case of heat generators subject to inspection at the time of installation, energy losses must not exceed the levels laid down by the Member States;Whereas it nevertheless provides that those appliances for which type-testing is not practicable will be the subject of a subsequent proposal after appropriate technical studies have been carried out;Whereas, these studies having been duly completed, appropriate measures should be adopted in respect of the said heat generators;Whereas these studies show the need to provide for the possibility of an interval between the time of installation of a generator for which type-testing is not practicable and the time at which an on-site inspection is carried out;Whereas, moreover, these studies have led to the drafting of a code of practice indicating the procedures to be followed for the on-site performance testing of a liquid or gaseous fuel fired heat generator subject to inspection in connection with its installation;Whereas it is consequently necessary for inspections of the generators in question to be carried out in compliance with the said code, which constitutes a minimum common basis throughout the Community; whereas the provisions of the code do not apply to solid-fuel heat generators;Whereas it is appropriate that, in order to permit ready verification of compliance with the rules relating to an inspection carried out in connection with installation, provision be made for a data plate similar to that laid down for heat generators inspected at the stage of manufacture; whereas this plate may be replaced by the inspection report; whereas, in the event of non-compliance with the performance requirements or levels of energy loss, the inspection report will be sent to the competent administrative authority;Whereas the measures adopted to implement this Directive should incorporate the measures adopted for the approximation of the laws of the Member States in the fields concerned by this Directive and should be directed towards facilitating the work on harmonization or standardization in progress or to be undertaken in these fields at Community level or internationally;Whereas Directive 78/170/EEC should therefore be amended,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 78/170/EEC is hereby amended as follows:1. The words "economically justifiable" shall be inserted before the words "minimum performance requirements" in the first subparagraph of Article 1 (1);2. The fourth subparagraph of Article 1 (1) shall be replaced by the following:"Electric heat generators with resistances, heat pumps and connections to a remote heating network shall be excluded.";3. The last subparagraph of Article 1 (1) shall be deleted;4. The following paragraphs shall be inserted in Article 1:"3a. Heat generators subject to inspection at the time of installation which do not comply with minimum performance requirements shall be the subject of a decision by the competent administrative authority, which may even order that a generator be taken out of service; compliance with these requirements shall be certified by means of a data plate giving at least the details provided for in paragraph 3, with the exception of the last indent regarding the consumption of the generator when working to rated capacity.Indication of the maximum temperature of the heating fluid provided for in the fifth indent may be omitted if the temperature is specified in another document.The inspecting body shall be required to provide the user with an inspection report in a form laid down by the Member State; this report must state, in particular, the details which must be given on the data plate provided for in the first subparagraph; It may replace the plate.When an inspection report states that a heat generator fails to comply with the minimum performance requirements, the inspecting body shall forward a copy of the report to the competent administrative authority. In the case of any heat generator coming from another Member State the competent administrative authority of the place where the inspection is carried out shall, with the owner's consent, provide the supplier, at the latter's request, with a copy of the inspection report.3b. The inspection of heat generators at the time of installation shall be carried out in compliance with the code of practice annexed to this Directive. The provisions of the code shall constitute a minimum common basis for the inspection procedure throughout the Community. They may be supplemented, but not cancelled or contradicted, by provisions decided upon by the Member States. The provisions of the code shall not apply to solid-fuel fired heat generators or to condensing boilers.";5. Article 1 (4) shall be replaced by the following:"4. In the case of heat generators subject to inspection at the time of installation, Member States may fix, instead of minimum performance requirements, maximum levels of energy loss in accordance with point 3.1 of the code of practice.In such case, the provisions of paragraphs 3a and 3b shall apply".Article 2The Annex to this Directive shall be added to Directive 78/170/EEC.Article 3Member States shall adopt the measures relating to the testing of heat generators at the time of installation within 18 months of notification of this Directive.Article 4This Directive is addressed to the Member States.Done at Brussels, 10 December 1982.For the CouncilThe PresidentG. Fenger MÃ ¸ller[1] OJ No C 175, 14. 7. 1980, p. 12.[2] OJ No C 300, 18. 11. 1980, p. 6.[3] OJ No L 52, 23. 2. 1978, p. 32.--------------------------------------------------ANNEXCODE OF PRACTICE FOR TESTING THE PERFORMANCE AT THE TIME OF INSTALLATION OF A LIQUID OR GASEOUS-FUEL FIRED HEAT GENERATOR USED IN A NON-INDUSTRIAL BUILDING FOR SPACE HEATING AND/OR THE PRODUCTION OF DOMESTIC HOT WATERTEST PROCEDURE AND DETERMINATION OF LOSSES1. GENERAL1.1. In the case of a heat generator capable of using various types of fuel (liquid or gaseous), the test shall be carried out with a fuel of each type which is in conformity with the manufacturer's specifications and available at the time of the test.1.2. The exit for the flue-gases shall be provided with an aperture for the insertion of measuring probes and for smoke sampling.1.3. The accuracy of each measurement must be such as to enable the overall accuracy of results specified by the Member States to be obtained.1.4. The test will be carried out within a reasonable period of time and preferably at the nominal calorific output of the generator. Where this is impossible, the next-closest load should be used. If the generator is designed to operate at two or at several loads, a reduced load test may also be carried out at the request of the Member States. The loads used shall be assessed by a reliable method.1.5. Performance, whether determined by the direct or indirect method, shall be expressed as a percentage on the basis of the net or gross calorific value of the fuel injected into the burner at the load assessed as indicated in 1.4.2. TEST CONDITIONS2.1. Preparation of the generator2.1.1. It shall be the responsibility of the user, with the possible help of the manufacturer and/or the installer, to carry out before the test any cleaning, regulation and preparation of the generator which he considers necessary. The competent administrative authorities may make such cleaning compulsory.2.1.2. The leak tightness of the generator and of its connection with the flue shall be checked.2.2. Identification of the generator2.2.1. Prior to the test, the inspecting body (hereinafter called "the body") shall record all necessary data for identification of the generator, and at least the generator's features or specifications as stated for example on the data plate and/or in the instructions for assembly and operation given to the user with regard to manufacturer, make, year of manufacture and heat rating.2.2.2. The body shall check that the necessary conditions are fulfilled for ensuring that no disturbance occurs during the test which is likely to adversely affect its validity. To this end it shall in particular require the user to produce the certificates  or provide any other means of proof  establishing that the safety checks laid down for the boiler-room and boiler-room premises have been carried out. This condition may be deemed to have been fulfilled in Member States where heat generators cannot be installed or put into operation without prior safety checks. If no such checks are required by national law, the body is entitled to reasonable assurance of safe working conditions before it carries out the check.Should it fail to obtain satisfaction on the above points, the body may refuse to carry out the check; in that event it shall draw up an ad hoc report.2.3. Preliminary running2.3.1. Prior to the test, preliminary running may be carried out by the body in order to check and pre-set the functioning of the measuring equipment installed for checking purposes. The body shall ensure that all measurements are to the required degree of accuracy. More specifically, if the body decides to use certain measuring instruments forming part of the installation's normal equipment, it must check that these meet the desired conditions as regards standards of accuracy and reliability.2.3.2. It shall be the responsibility of the user, assisted by the manufacturer and/or the installer, with the permission of the generator's owner, to carry out any final adjustments to the generator which may be necessary and to provide any additional explanations of the various instructions so as to create optimum test conditions.2.4. The test2.4.1. Testing operations shall be the responsibility of the body alone.2.4.2. The test shall be carried out under steady-state conditions, with the fuel and combustion-air flow rates kept constant.2.4.3. During the test the body shall take the compulsory measurements provided for under 3 and, if appropriate, the optional measurements provided for under 4. It shall draw up a report as provided in 5.3. DETERMINATION OF LOSSES VIA FLUE GASES3.1. Measurement of sensible-heat lossesWhere performance is determined by the indirect method, the body shall be entitled to measure the percentage by volume by either carbon dioxide or oxygen in the flue gases.It shall then apply a formula which in addition to the temperature difference between flue gases and combustion air incorporates adequate constants. The formula and constants must have been published by the Member State under whose jurisdiction the inspecting body comes or be laid down in a standard.In the absence of official regulations or a standard, sensible-heat losses may be calculated from the characteristics of the fuel, its calorific value and the volume of excess air by using tables giving the specific heat of combustion gases such as those established by the 12th World Gas Congress (IGU/E/17/73).The above procedure shall not apply to condensing boilers.3.2. Measurement of flue-gas capacityThe body shall carry out this measurement where the generator uses a liquid fuel or a liquefied petroleum gas (LPG) injected in liquid form; measurement shall be by means of an adequate instrument; the result shall be expressed as a conventional smoke number (0 to 9).4. OTHER CHECKS (OPTIONAL)4.1. Traces of carbon monoxideThe body may be empowered to check that generator flue-gases do not contain carbon monoxide in such quantities as to cast doubts on the results of measurements made in accordance with 3.1.4.2. Losses through the heat generator casingIn those Member States where there are neither regulations nor technical rules or other provisions on the subject, the body may be authorized to assess casing losses from data provided by the manufacturer and/or from surface temperatures observed during the test.5. TEST REPORTAfter the test the body shall draw up a report in the form laid down by the Member State, giving the generator's main features, the measurements taken, the formula used to calculate losses and the heat generator's performance.--------------------------------------------------